Citation Nr: 0306536	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  00-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for emphysema, including as 
a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for emphysema as a result of 
herbicide exposure.

The veteran testified before a Member of the Board at a 
hearing held at the RO in March 2002.

The issue currently before the Board is entitlement to 
service connection for emphysema as a result of herbicide 
exposure.  The Board notes that even if a veteran is found 
not entitled to a regulatory presumption of service 
connection, the claim must still be reviewed to determine if 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).  In this instance, a May 1979 
rating decision denied direct service connection for 
emphysema.  In accordance with the United States Court of 
Appeals for Veterans Claims (Court) ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  Hence, 
the Board will proceed with a determination of whether new 
and material evidence has been submitted to reopen the claim 
of service connection for emphysema.

In a January 2003 letter the veteran indicated that he was 
being treated for axillary lymphatic cancer, and that this 
disability was related to herbicide exposure during service.  
The Board refers this issue of entitlement to service 
connection for axillary lymphatic cancer to the RO for 
adjudication.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2. The RO's May 1979 decision, which denied service 
connection for emphysema, was not appealed following the RO's 
issuance of notice of the denial to the veteran, and became 
final.

3.  The additional evidence submitted since the RO's May 1979 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for emphysema.

4.  Emphysema is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam and the evidence 
of record does not reasonably show that the veteran's current 
respiratory disorder had its origins in, or is otherwise 
related to service.


CONCLUSIONS OF LAW

1.  The RO decision of May 1979, which denied service 
connection for emphysema, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2002).

2.  The additional evidence presented since May 1979 is new 
and material, and the claim for service connection for 
emphysema has been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  Emphysema was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his disability.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim for service connection for 
emphysema has also been met, as the Board informed him of the 
need for such evidence in a February 2003 letter.  See 
38 U.S.C.A. § 5103A (West 2002).  This letter, which includes 
a summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion of 
the specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran has not been notified with 
regard to evidence necessary to reopen a previously denied 
claim based on new and material evidence.  However, as that 
portion of the claim is being granted in this decision, it is 
not necessary to further delay the veteran's claim for such 
notification at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).


II.  Factual Background

Service medical records indicate that chest x-rays taken at 
both the July 1971 entrance examination and the December 1977 
separation examination were normal.  A February 1976 service 
medical record notes that the veteran was treated for an 
upper respiratory infection.  The service medical records do 
not otherwise refer to complaints or treatment of symptoms 
related to a respiratory disorder.

Service personnel records show that the veteran served in the 
Republic of Vietnam from January 1972 to July 1972.

An October 1978 VA treatment note indicated that the veteran 
requested a check-up because he had been turned down by a 
Navy recruiter because he had emphysema.  The physician noted 
the veteran was ambulatory and asymptomatic.

A March 1979 VA examination report noted that the veteran had 
been seen at the VAMC several months before to confirm a 
diagnosis of emphysema.  Pulmonary function tests and chest 
x-rays were ordered in October 1978, but the veteran did not 
keep the appointments for testing.  Chest x-rays from March 
1979 showed bullae in the right apex above the 6th rib 
posteriorly.  The rest of the lungs appeared normal.  
Pulmonary function tests (PFTs) from March 1979 were noted to 
be within normal limits.  The diagnosis was bullous emphysema 
of the apex of the right lung, asymptomatic.

A May 1979 rating decision denied service connection for 
emphysema.  The basis of the decision was that emphysema had 
not been shown on the veteran's service medical records.  The 
veteran did not appeal.

A June 1998 VA chest x-ray report showed no active 
infiltrates, effusion or mass.  Pleural thickening and some 
parenchymal scarring were seen involving both apices.  The 
impression was that there was no active chest disease.

A July 1998 VA treatment note indicated that the veteran 
presented for health maintenance.  He reported a history of 
emphysema.  

VA treatment records from March 1999 to September 2000 do not 
contain references to treatment for any respiratory 
disorders.

A September 1999 VA examination report noted that the veteran 
reported being diagnosed with emphysema in 1978.  The veteran 
stated that he was unaware of any chronic health problems.  
The report showed that the veteran's chest x-ray revealed 
pleural thickening, a fibrotic scar and bullae in both upper 
lobes.  The diagnosis was chronic obstructive pulmonary 
disease.

An October 1999 addendum to the VA examination indicated that 
the veteran had extremely minimal obstructive and restrictive 
disease on pulmonary function test, but the veteran had bulla 
on the chest x-ray that were compatible with emphysema or 
chronic obstructive pulmonary disease.

The veteran testified before a hearing officer at a hearing 
held at the RO in May 2000.  He stated that he believed he 
had developed emphysema in the military because he got out of 
the military in April 1978 and was diagnosed with emphysema 
in October 1978.  He also stated that he had not been treated 
for it in the Army and was unaware he had emphysema until he 
tried to enlist in the Navy within a year after discharge 
from the Army.

The veteran testified before a Member of the Board at a 
hearing held at the RO in March 2002.  The veteran testified 
that six to seven months after leaving the military he 
decided to re-enlist.  He indicated that he was diagnosed 
with emphysema at the time of his re-enlistment examination.  
He stated that, after being told he had emphysema, he went to 
the VAMC in Houston, Texas to confirm the diagnosis.

A November 2002 VA medical expert's opinion noted that the 
physician reviewed the veteran's claims file.  He stated that 
the veteran's lung condition was "best termed bullous 
disease of the lung."  He went on to note that the cause of 
this condition was unknown, but was likely congenital or 
arising early in life.  He stated that this condition 
occasionally became confused with emphysema.  The physician 
went on to indicate that the veteran's radiographic findings 
were most compatible with giant bullae and not emphysema.  
The veteran's pulmonary function tests (PFTs) were nearly 
normal.  The physician stated that it was "likely that this 
disease process had its origin early in life and was not 
contracted during his time in the Military."  The physician 
also noted that there is no currently diagnosed chronic 
obstructive lung disease as the PFTs were within normal 
limits.

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as those 
listed in 38 C.F.R. § 3.309(a) is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case. 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following:  Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).  

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in September 
1989.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

New and Material Evidence


Because the RO previously denied the veterans claim of 
service connection for emphysema in May 1979, and because the 
veteran did not file a timely appeal, see 38 U.S.C.A. 
§ 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 (2001), the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) 
applies.  As such, the veteran's claim for this benefit may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d at 1383.  The VA must review all of the 
evidence submitted since the last disallowance, in this case 
the RO's May 1979 rating decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The basis of the prior final denial was that there was no 
evidence that the claimed emphysema had been incurred in 
active service.  The only evidence of record at the time of 
the denial was the veteran's service medical records, an 
October 1978 VA treatment record and a March 1979 VA 
examination report.  The evidence submitted with the current 
claim includes a November 2002 VA opinion regarding the 
origins of the veteran's respiratory disorder.

The Board finds that the evidence submitted since the May 
1979 denial contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  Hodge, supra.  

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim of entitlement to 
service connection for emphysema.


Service Connection

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for emphysema, either directly 
or on a presumptive basis as a result of herbicide exposure.  
The reasons follow.

The question of whether the a veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The November 
2002 VA opinion specifically states that the veteran's 
current respiratory disorder was "best termed bullous lung 
disease."  His opinion noted that the origins of the 
condition were unknown, but most likely congenital or arising 
early in life.  He concluded by noting that it was "likely 
that this disease had its origins early in life and was not 
contracted during his time in the Military."  In light of 
the November 2002 opinion, and in the absence of any medical 
evidence relating the onset of the veteran's respiratory 
disorder to service, direct service connection for emphysema 
is denied.

The veteran's representative noted the November 2002 opinion 
and stated that, if the veteran's respiratory disorder was 
congenital or arose prior to service, it was aggravated in 
service.  Such a contention is not supported by the evidence.  
The veteran has testified that he was not treated for, and in 
fact was unaware that he had any lung condition in service.  
The October 1978 VA treatment note indicated that the veteran 
was ambulatory and asymptomatic.  In addition, the March 1979 
VA examination report noted that the veteran's PFTs were 
within normal limits.  The Court has held that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
the symptoms, is worsened." Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  As the instant case reveals no competent 
medical evidence showing that the veteran's respiratory 
disorder was manifested at discharge by a degree of 
disability that was greater than that which existed prior to 
enlistment, entitlement to service connection for emphysema 
based on aggravation of a pre-existing condition is not 
warranted.

The Board must now determine whether service connection for 
emphysema is warranted on a presumptive basis.  The Board 
notes that emphysema is not a chronic disease as listed in 
38 C.F.R. § 3.309(a).  Accordingly, service connection is not 
warranted based on a presumption that, because the veteran's 
condition was noted within one year of service, it is related 
to service.

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his record of service shows that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 U.S.C.A. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 
1291) (Dec. 27, 2001).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e), 
the presumption of service connection related to Agent Orange 
is not available.  See McCartt v. West, 12 Vet. App. 164 
(1999).

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no post service clinical evidence of a 
diagnosis consistent with Agent Orange exposure.  
Significantly, neither the diagnosis of emphysema or bullous 
lung disease warrants service connection on a presumptive 
basis for exposure to Agent Orange under 38 C.F.R. § 3.309.  
Because such diagnoses are excluded from the diseases for 
which presumptive service connection on the basis of Agent 
Orange exposure is warranted, the claim may not be granted on 
a presumptive basis.

The preponderance of the evidence is against the claim, and 
the doctrine of reasonable doubt does not apply.  38 C.F.R. 
§ 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for emphysema, including as 
a result of herbicide exposure, is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

